                Case 21-10474-MFW                Doc 476      Filed 05/19/21        Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11

ALAMO DRAFTHOUSE CINEMAS                                         Case No. 21-10474 (MFW)
HOLDINGS, LLC, et al.,
                                                                 (Jointly Administered)
                                             1
                                   Debtors.
                                                                 Ref. Docket No. 474

                                      CERTIFICATE OF SERVICE

         I, Nicolas E. Jenner, Esquire hereby certify that on May 18, 2021, a true and correct copy

of the Joinder to Debtors’ Response to The Cantera’s Limited Sale Objection was caused to be

served on the attached service list via CM/ECF, Electronic Mail and/or U.S. First-Class Mail.

Dated: May 19, 2021                                           LANDIS RATH & COBB LLP
       Wilmington, Delaware
                                                              /s/ Nicolas E. Jenner
                                                              Nicolas E. Jenner, (No. 6554)
                                                              919 Market Street, Suite 1800
                                                              Wilmington, Delaware 19801
                                                              Telephone: (302) 467-4400
                                                              Facsimile: (302) 467-4450
                                                              Email: jenner@lrclaw.com




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo
Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd. (7227);
Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC (5979);
Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz,
LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo
Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197);
Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo Park
North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP, LLC
(6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I, LP
(9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786);
Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is: 3908
Avenue B, Austin, Texas 78751.


{1317.001-W0064878.}
                                                                                                       Case 21-10474-MFW                                                               Doc 476                  Filed 05/19/21                               Page 2 of 2

Master Service List (as of 05/18/2021 06:00:32)
                             NAME                                         ADDRESS1                                            ADDRESS2                                                  ADDRESS3                                   ADDRESS4                    CITY       STATE      ZIP                                       EMAIL
ASSISTANT TRAVIS COUNTY ATTORNEY                  (COUNSEL TO TRAVIS COUNTY)                           ATTN JASON A STARKS                                       PO BOX 1748                                                                                  AUSTIN        TX      78767      JASON.STARKS@TRAVISCOUNTYTX.GOV
BALLARD SPAHR LLP                                 (COUNSEL TO UE YONKERS II LLC, ALBEE DEVELOPMENT     LLC, AND THE GERRITY GROUP)                               ATTN LESLIE C HEILMAN & LAUREL D ROGLEN        919 N MARKET ST, 11TH FL                   WILMINGTON       DE    19801‐3034   HEILMANL@BALLARDSPAHR.COM; ROGLENL@BALLARDSPAHR.COM
BALLARD SPAHR LLP                                 (COUNSEL TO ALBEE DEVELOPMENT LLC & THE              GERRITY GROUP)                                            ATTN DUSTIN P BRANCH                           2029 CENTURY PARK E, STE 1400              LOS ANGELES      CA      90067      BRANCHD@BALLARDSPAHR.COM
BLANK ROME LLP                                    (COUNSEL TO A24 FILMS LLC)                           ATTN STANLEY B TARR & VICTORIA A GUILFOYLE                1201 N MARKET ST, STE 800                                                                 WILMINGTON       DE      19801      TARR@BLANKROME.COM; GUILFOYLE@BLANKROME.COM
CHIPMAN BROWN CICERO & COLE LLP                   (COUNSEL TO ACP ALAMO FINANCE INC)                   ATTN MARK L DESGROSSEILLIERS                              HERCULES PLAZA                                 1313 N MARKET ST, STE 5400                 WILMINGTON       DE      19801      desgross@chipmanbrown.com
COLE SCHOTZ PC                                    (COUNSEL TO MEP MAINSTREET OPERATIONS LLC)           ATTN IRVING E WALKER                                      300 E LOMBARD ST, STE 1450                                                                 BALTIMORE      MD       21202      IWALKER@COLESCHOTZ.COM
COZEN O'CONNOR                                    (COUNSEL TO US FOODS INC)                            ATTN THOMAS M HORAN                                       1201 N MARKET ST, STE 1001                                                                WILMINGTON       DE      19801      THORAN@COZEN.COM
DELAWARE DIVISION OF REVENUE                      ATTN ZILLAH FRAMPTON                                 820 N FRENCH ST                                                                                                                                     WILMINGTON       DE      19801      FASNOTIFY@STATE.DE.US
DELAWARE STATE TREASURY                           820 SILVER LAKE BLVD, STE 100                                                                                                                                                                               DOVER         DE      19904      STATETREASURER@STATE.DE.US
DEPARTMENT OF THE TREASURY ‐ IRS                  1500 PENNSYLVANIA AVE, NW                                                                                                                                                                                WASHINGTON      DC       20220
DISTRICT OF DELAWARE                              C/O US ATTORNEYS OFFICE                              HERCULES BLDG                                             1313 N MARKET ST                                                                          WILMINGTON       DE      19801      USADE.PRESS@USDOJ.GOV

DLA PIPER LLP (US)                                (COUNSEL TO VISTA ENTERTAINMENT SOLUTIONS (USA)      INC AND ITS AFFILIATES)                                   ATTN STUART M BROWN                            1201 N MARKET ST, STE 2100                 WILMINGTON      DE       19801      STUART.BROWN@US.DLAPIPER.COM

DLA PIPER LLP (US)                                (COUNSEL TO VISTA ENTERTAINMENT SOLUTIONS (USA)      INC AND ITS AFFILIATES)                                   ATTN JAMILA JUSTINE WILLIS & GREGORY M JUELL   1251 AVE OF THE AMERICAS                     NEW YORK      NY       10020      JAMILA.WILLIS@US.DLAPIPER.COM; GREGORY.JUELL@US.DLPIPER.COM
GELLERT SCALI BUSENKELL & BROWN LLC               (COUNSEL KERBBY LLC)                                 ATTN MICHAEL BUSENKELL                                    1201 N ORANGE ST, STE 300                                                                 WILMINGTON      DE       19801      MBUSENKELL@GSBBLAW.COM
INTERNAL REVENUE SERVICES                         ATTN CENTRALIZED INSOLVENCY OPERATION                PO BOX 7346                                                                                                                                         PHILADELPHIA    PA     19101‐7346
JACK SHRUM PA                                     (COUNSEL TO STAFFORD SMITH IN.)                      ATTN J JACKSON SHRUM                                      919 N MARKET ST, STE 1410                                                                 WILMINGTON      DE       19801      Jshrum@jshrumlaw.com
LANDIS RATH & COBBS LLP                           (COUNSEL TO FORTRESS CREDIT CORP)                    ATTN ADAM LANDIS, MATTHEW MCGUIRE, & N JENNER             919 MARKET ST, STE 1800                                                                   WILMINGTON      DE       19801      LANDIS@LRCLAW.COM; MCGUIRE@LRCLAW.COM; JENNER@LRCLAW.COM
LAW OFFICE OF SUSAN E KAUFMAN LLC                 (COUNSEL TO NEW BRAUNFELS MARKETPLACE LP)            ATTN SUSAN E KAUFMAN                                      919 N MARKET ST, STE 460                                                                  WILMINGTON      DE       19801      SKAUFMAN@SKAUFMANLAW.COM
LEWIS REED & ALLEN PC                             (COUNSEL TO STAFFORD SMITH INC)                      ATTN RONALD W RYAN                                        136 E MICHIGAN AVE, STE 800                                                                KALAMAZOO      MI       49007      rryan@lewisreedallen.com
LINEBARGER GOGGAN BLAIR & SAMPSON LLP             (COUNSEL TO IRVING ISD DALLAS COUNTY)                ATTN ELIZABETH WELLER                                     2777 N STEMMONS FWY, STE 1000                                                                DALLAS       TX       75201      dallas.bankruptcy@publicans.com
LINEBARGER GOGGAN BLAIR & SAMPSON LLP             (COUNSEL TO BEXAR COUNTY)                            ATTN DON STECKER                                          112 E PECAN ST, STE 2200                                                                  SAN ANTONIO     TX       78205      SANANTONIO.BANKRUPTCY@PUBLICANS.COM
LOCKE LORD LLP                                    ATTN JACK E JACOBSEN                                 2200 ROSS AVE, STE 2800                                                                                                                                DALLAS       TX       75201      jjacobsen@lockelord.com
MCCARTER & ENGLISH LLP                            (COUNSEL TO 30 WEST PERSHING LLC)                    ATTN KATE R BUCK & SHANNON D HUMISTON                     405 N KING ST, 8TH FL                                                                     WILMINGTON      DE       19801      KBUCK@MCCARTER.COM; SHUMISTON@MCCARTER.COM
MCCREARY VESELKA BRAGG & ALLEN PC                 (COUNSEL TO TEXAS TAXING AUTHORITIES)                ATTN TARA LEDAY                                           PO BOX 1269                                                                               ROUND ROCK      TX       78680      TLEDAY@MVBALAW.COM
MCGINNIS LOCHRIDGE                                ATTN ED MCHORSE                                      600 CONGRESS AVE, STE 2100                                                                                                                             AUSTIN       TX       78701      EMcHorse@mcginnishlaw.com
MONZACK MERSKY AND BROWDER PA                     (COUNSEL TO HYLAN PLAZA 1339 LLC)                    ATTN RACHEL B MERSKY                                      1201 N ORANGE ST, STE 400                                                                 WILMINGTON      DE       19801      rmersky@monlaw.com
                                                                                                                                                                                                                ASSISTANT ATTORNEYS GENERAL
OFFICE OF THE ATTORNEY GENERAL OF TEXAS           (COUNSEL TO THE STATE OF TEXAS)                      BANKRUPTCY & COLLECTIONS DIVISION                         ATTN JASON B BINFORD & LAYLA D MILLIGAN,       PO BOX 12548 ‐ MC 008                         AUSTIN       TX     787112548    JASON.BINFORD@OAG.TEXAS.GOV; LAYLA.MILLIGAN@OAG.TEXAS.GOV
OFFICE OF THE UNITED STATES ATTORNEY              DISTRICT OF DELAWARE                                 C/O ELLEN SLIGHTS                                         ATTN DAVID C WEISS                             1313 N MARKET ST                           WILMINGTON      DE       19801      USADE.ECFBANKRUPTCY@USDOJ.GOV; ELLEN.SLIGHTS@USDOJ.GOV
OFFICE OF THE UNITED STATES TRUSTEE               844 KING ST, STE 2207, LOCKBOX 35                                                                                                                                                                        WILMINGTON      DE       19801      USTRUSTEE.PROGRAM@USDOJ.GOV
                                                                                                                                                                                                                ATTN KIMBERLY A WALSH & SHERRI K SIMPSON
OFFICE OF THE US ATTORNEY GENERAL OF TEXAS        BANKRUPTCY & COLLECTIONS DIVISION                    (COUNSEL TO TEXAS COMPTROLLER OF PUBLIC ACCOUNTS          AND TEXAS WORKFORCE COMMISSION)                PO BOX 12548                                 AUSTIN        TX     78711‐2548 bk‐kwalsh@oag.texas.gov; sherri.simpson@oag.texas.gov

PACHULSKI STANG ZIEHL & JONES LLP                 (COUNSEL TO THE OFF COMM OF UNSECURED CREDITORS)     ATTN BRADFORD J SANDLER & STEVEN W GOLDEN                 919 N MARKET ST, 17TH FL                                                                  WILMINGTON      DE       19801      BSANDLER@PSZJLAW.COM; SGOLDEN@PSZJLAW.COM

PACHULSKI STANG ZIEHL & JONES LLP                 (COUNSEL TO THE OFF COMM OF UNSECURED CREDITORS)     ATTN ROBERT J FEINSTEIN & CIA H MACKLE                    780 3RD AVE, 34TH FL                                                                       NEW YORK       NY       10017      RFEINSTEIN@PSZJLAW.COM; CMACKLE@PSZJLAW.COM
PERDUE BRANDON FIELDER COLLINS & MOTT LLP         (COUNSEL TO DALLAS COUNTY UTILITY AND                RECLAMATION DISTRICT)                                     ATTN EBONEY COBB                               500 E BORDER ST, STE 640                    ARLINGTON      TX       76010      ECOBB@PBFCM.COM

POLSINELLI PC                                     (COUNSEL TO ADC FRANCHISEE ASSOCIATION INC, ET AL)   ATTN SHANTI M KATONA                                      222 DELAWARE AVE, STE 1101                                                                WILMINGTON      DE       19801      SKATONA@POLSINELLI.COM

POLSINELLI PC                                     (COUNSEL TO ADC FRANCHISEE ASSOCIATION INC, ET AL)   ATTN ANDREW J NAZAR                                       900 W 48TH PLACE, STE 900                                                                 KANSAS CITY    MO        64112    ANAZAR@POLSINELLI.COM
POYNER SPRUILL LLP                                (COUNSEL TO KERBBY LLC)                              ATTN MATTHEW P WEINER                                     301 FAYETTEVILLE ST, STE 1900                                                               RALEIGH      NC        27601    MWEINER@POYNERSPRUILL.COM
PROSKAUER ROSE LLP                                ATTN CHARLES A DALE                                  1 INTERNATIONAL PLACE                                                                                                                                 BOSTON       MA        02110    CDALE@PROSKAUER.COM
PROSKAUER ROSE LLP                                (COUNSEL TO FORTRESS CREDIT CORP)                    ATTN CHARLES A DALE                                       1 INTERNATIONAL PL                                                                          BOSTON       MA        02110    CDALE@PROSKAUER.COM
PROSKAUER ROSE LLP                                (COUNSEL TO FORTRESS CREDIT CORP)                    ATTN BROOKE H BLACKWELL                                   70 W MADISON, STE 3800                                                                      CHICAGO       IL       60602    BBLACKWELL@PROSKAUER.COM
REED SMITH LLP                                    (COUNSEL TO UNIVERSAL FILM EXCHANGES LLC)            ATTN MARSHA A HOUSTON & CHRISTOPHER O RIVAS               355 S GRAND AVE, STE 2900                                                                 LOS ANGELES    CA      90071‐1514 MHOUSTON@REEDSMITH.COM; CRIVAS@REEDSMITH.COM
REED SMITH LLP                                    (COUNSEL TO UNIVERSAL FILM EXCHANGES LLC)            ATTN JASON D ANGELO                                       1201 N MARKET ST, STE 1500                                                                WILMINGTON     DE        19801    JANGELO@REEDSMITH.COM
ROPES & GRAY LLP                                  (COUNSEL TO ACP ALAMO FINANCE INC)                   ATTN GREGG M GALARDI                                      1211 AVE OF THE AMERICAS                                                                   NEW YORK      NY        10036    GREGG.GALARDI@ROPESGRAY.COM
ROPES & GRAY LLP                                  (COUNSEL TO ACP ALAMO FINANCE INC)                   ATTN GREGG GALARDI & C PIRRO SCHWARZMAN                   1211 AVE OF THE AMERICAS                                                                   NEW YORK      NY      10036‐8704 Gregg.Galardi@ropesgray.com; Cristine.Schwarzman@ropesgray.com
SALAZAR LAW                                       ATTN LUIS SALAZAR, ESQ                               CONSUMER PRIVACY OMBUDSMAN                                2121 SW 3RD AVE, STE 100                                                                     MIAMI       FL        33129    Luis@salazar.law
SAUL EWING ARNSTEIN & LEHR LLP                    (COUNSEL TO MUELLER ALDRICH STREET LLC)              ATTN MARK MINUTI                                          1201 N MARKET ST, STE 2300                     PO BOX 1266                                WILMINGTON     DE        19899    MARK.MINUTI@SAUL.COM
SECRETARY OF STATE                                DIVISION OF CORPORATIONS                             FRANCHISE TAX                                             PO BOX 898                                                                                   DOVER       DE        19903    DOSDOC_FTAX@STATE.DE.US; DOSDOC_BANKRUPTCY@STATE.DE.US
                                                                                                                                                                                                                                                                                             BANKRUPTCYNOTICESCHR@SEC.GOV; NYROBANKRUPTCY@SEC.GOV;
SECURITIES & EXCHANGE COMM‐NY OFFICE              ATTN BANKRUPTCY DEPARTMENT                           200 VESEY ST, STE 400                                                                                                                                 NEW YORK     NY        10281    BANKRUPTCYNOTICESCHR@SEC.GOV
SECURITIES & EXCHANGE COMM‐PHILA OFFICE           ATTN BANKRUPTCY DEPARTMENT                           1 PENN CTR                                                1617 JFK BLVD, STE 520                                                                    PHILADELPHIA   PA        19103    SECBANKRUPTCY@SEC.GOV; PHILADELPHIA@SEC.GOV
SECURITIES & EXCHANGE COMMISSION                  100 F ST, NE                                                                                                                                                                                             WASHINGTON     DC        20549    HELP@SEC.GOV
STINSON LLP                                       (COUNSEL TO 30 WEST PERSHING LLC)                    ATTN MARK S CARDER                                        1201 WALNUT ST, STE 2900                                                                   KANSAS CITY   MO        64106    MARK.CARDER@STINSON.COM
SULLIVAN HAZELTINE ALLINSON LLC                   (COUNSEL FOR WESTLAKES 410 INVESTMENTS LLC)          ATTN WILLIAM A HAZELTINE                                  919 N MARKET ST, STE 420                                                                  WILMINGTON     DE        19801    WHAZELTINE@SHA‐LLC.COM
TRAVIS COUNTY                                     (COUNSEL TO TRAVIS COUNTY)                           ATTN JASON A STARKS                                       PO BOX 1748                                                                                  AUSTIN      TX        78767    Jason.Starks@traviscountytx.gov
US DEPARTMENT OF JUSTICE                          ATTN BANKRUPTCY DEPT                                 950 PENNSYLVANIA AVE, NW                                                                                                                            WASHINGTON     DC      20530‐0001 CIVIL.FEEDBACK@USDOJ.GOV
US SMALL BUSINESS ADMINISTRATION                  C/O OFFICE OF DISASTER ASSISTANCE                    ATTN JAMES E RIVERA, ASSOC ADMIN                          409 3D ST SW, STE 6050                                                                    WASHINGTON     DC        20416
VENABLE LLP                                       (COUNSEL TO NEON RATED LLC)                          ATTN RISHI KAPOOR                                         1270 AVE OF THE AMERICAS, 24TH FL                                                           NEW YORK     NY        10020    RKAPOOR@VENABLE.COM
VENABLE LLP                                       (COUNSEL TO NEON RATED LLC)                          ATTN LAURA S BOUYEA                                       1201 N MARKET ST, STE 1400                                                                WILMINGTON     DE        19801    LSBOUYEA@VENABLE.COM
WALLER LANSDEN DORTCH & DAVIS LLP                 (COUNSEL TO MUELLER ALDRICH STREET LLC)              ATTN ERIC TAUBE                                           100 CONGRESS AVE, STE 1800                                                                   AUSTIN      TX        78701    ERIC.TAUBE@WALLERLAW.COM

WILMER CUTLER PICKERING HALE & DORR LLP           (COUNSEL TO WALT DISNEY STUDIOS MOTION PICTURES)     ATTN ANDREW N GOLDMAN & BENJAMIN W LOVELAND               7 WORLD TRADE CTR,                             250 GREENWICH ST                            NEW YORK       NY       10007      ANDREW.GOLDMAN@WILMERHALE.COM; BENJAMIN.LOVELAND@WILMERHALE.COM
                                                                                                       ATTN M. Blake Cleary, Matthew B. Lunn, Kenneth J. Enos,                                                                                                                                 mbcleary@ycst.com; mlunn@ycst.com; kenos@ycst.com; bfeldman@ycst.com;
YOUNG CONAWAY STARGATT & TAYLOR, LLP              COUNSEL TO THE DEBTORS                               Betsy L. Feldman, Jared W. Kochenash                      1000 N. King Street                                                                       WILMINGTON      DE       19801      jkochenash@ycst.com
                                                  COUNSEL FOR LA CANTERA, CROSSING RETAIL, LLC & LA
WOMBLE BOND DICKINSON (US) LLP                    CANTERA, DEVELOPMENT COMPANY, LLC                    ATTN Matthew P. Ward, Lisa Bittle Tancredi                1313 North Market Street, Suite 1200                                                      WILMINGTON      DE       19801      Matthew.Ward@wbd‐us.com; Lisa.Tancredi@wbd‐us.com
                                                  COUNSEL FOR LA CANTERA, CROSSING RETAIL, LLC & LA
JACKSON WALKER LLP                                CANTERA, DEVELOPMENT COMPANY, LLC                    ATTN Jennifer F. Wertz, Stephen Calhoun                   112 E. Pecan St., Suite 2400                                                              San Antonio     TX       78205      jwertz@jw.com; scalhoun@jw.com
